DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

This Office Action is sent in response to Applicant’s communication filed on 6/9/2022 for application number 16/973,601.
 
Claims 1 – 9 are pending for examination.  Claims 1, 5 and 6 are independent claims.  

Response to Arguments
Applicant’s prior art arguments to claims 1, 5 and 6 have been fully considered but are moot because the independent claims were amended by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1, 5 and 6 and their dependent claims has changed. However, the newly found prior art teaches the amended features.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to  a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A 
The claims directed to the abstract idea of calculating a predicted value representing  a prediction of a number of the display items displayed until one of the choices in each of the hierarchical patterns is selected.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception of mathematical calculations.  The claims that recite a mathematical calculation, when the claims are given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. The mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a number of display items in each of hierarchical patterns.  That is, other than  reciting a system comprising a “memory” and “a processor” configured to perform the recited step, “calculate…”, nothing in the claim precludes the above steps from falling under mathematical calculations. 
Step 2B 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element, “select one of the plurality of display formats on the basis of the calculated predicted value”,  when considered both individually and an ordered combination do not amount to significantly more than the abstract idea.  The “memory”, “processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer application.  A function of “Selecting a predicted value based on the calculated number” is considered as performing generic computer functions that are well-understood, routing and conventional activities amount to no more than implementing the abstract idea with a computerized system.   Thus, taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Claims 5 and 6 are also rejected under 101 for being directed to patent-ineligible subject matter for similar reasons as given for claim 1.
Claims 2-4 and 7-9 are dependent claims and include all the limitations of independent claims 1, 5 and 6.  The claims merely recite additional details of the calculation that are nothing more than an abstract idea.  
Therefore, claims 1-9 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 


Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Patent Application 2009/0228832; hereinafter Cheng) in view of Matsui et al. (“A Genetic Algorithm for Optimizing Hierarchical Menus”, 2008 IEEE Congress on Evolutionary Computation (CEC 2008); hereinafter Matsui).  


As to independent claim 1, Cheng teaches a display format determination apparatus comprising:
a memory configured to store instructions [Fig. 7, Para 0071 - read-only (non-volatile) memory (ROM) 702 coupled with bus 710 for storing static information and instructions for processor 707, and random access (volatile) memory (RAM) 703 coupled with bus 710 for storing information and instructions for processor 707]; and
a processor [Fig. 7, Para 0071 - processor 707] configured to execute the instructions to:
select one of the plurality of display formats on the basis of the calculated predicted value [Para 0058 - a multiple selection menu including a plurality of selectable hierarchical menu structures is displayed; Para 0063 - responsive to a selection of an ideogram of the ideogram selection menu level, a multiple ideogram selection menu level of the hierarchical phonetic-to-ideogram conversion menu structure is displayed…the selection is made automatically based on the probability that a particular multiple ideogram will be used].
Cheng does not appear to teach explicitly how the calculation is being performed.  However, Matsui teaches in the same field of endeavor:
calculate, for each of a plurality of display formats that have individual hierarchical patterns of display items for displaying choices, a predicted value representing a prediction of the number of the display items displayed until one of the choices in each of the hierarchical patterns is selected, on the basis of an index value representing, for each choice, a magnitude of a probability that each choice is selected [Abstract – Matsui teaches optimizing the hierarchical menu’s structure by determining the number of menu items in each of the node as illustrated in the below excerpts from page 2852 Col 1 and page 2853 Col 2, which provides a description of menu granularity and an equation for determining the number of menu items as children of a node.]

    PNG
    media_image1.png
    86
    389
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    694
    386
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in art, having the teachings of Cheng and Matsui at the time of filing, to modify a method for presenting menu disclosed by Cheng to include the concept of a genetic algorithm for optimizing hierarchical menus disclosed by Matsui to identify the menu design that minimized the predicted search times according to predefined search frequencies of different menu items [Matsui, Page 2851, C1].
One of the ordinary skill in the art wanted to be motivated to include the concept of a genetic algorithm for optimizing hierarchical menus disclosed by Matsui to identify the menu design that minimized the predicted search times according to predefined search frequencies of different menu items [Matsui, Page 2851, C1].

As to dependent claim 2, Cheng and Matsui teach the display format determination apparatus of claim 1.
Cheng further teaches: wherein each of the display items indicates one of the choices [Para 0021 - a multiple selection menu including a plurality of selectable hierarchical menu structures is displayed] or display of a next display screen.

As to dependent claim 3, Cheng and Matsui teach the display format determination apparatus of claim 1.
Matsui further teaches: wherein the processor is configured to execute the instructions to calculate an expected value of the number of the display items displayed until one of the choices is selected as the predicted value, using the probability that each choice is selected as the index value [Abstract – Matsui teaches optimizing the hierarchical menu’s structure by determining the number of menu items in each of the node as illustrated in the below excerpts from page 2852 Col 1 and page 2853 Col 2, which provides a description of menu granularity and an equation for determining the number of menu items as children of a node.].

As to dependent claim 4, Cheng and Matsui teach the display format determination apparatus of claim 1.
Matsui further teaches: wherein the processor is configured to execute the instructions to 
calculate the predicted value for each of a plurality of predetermined display formats; and
select a display format with the smallest predicted value [Matsui teaches calculating predicted search time for each menu structure].

As to independent claims 5 and 6, the claims are substantially similar to claim 1 and are rejected on the same ground.

As to dependent claim 7, Cheng and Matsui teach the display format determination apparatus of claim 1.
Cheng further teaches: wherein the hierarchical patterns comprise a hierarchical pattern including a first layer that includes the choices that are displayed on a first display screen [Para 0014 - a method for presenting a menu is provided, in which a first menu level of a hierarchical menu structure is displayed in a one-dimensional list].

As to dependent claim 9, Cheng and Matsui teach the display format determination apparatus of claim 1.
Cheng further teaches: wherein the number of the display items is the number of display items that are displayed from when at least one of the choices in each of the hierarchical patterns is displayed on a first display screen until one of the choices in each of the hierarchical patterns is selected. [Para 0032 - the second menu level associated with item 1 of the first menu level is displayed in response to a user selection. In yet another embodiment, the second menu level associated with item 1 of the first menu level is displayed in response to a user pre-selection, e.g. hovering].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Matsui, further in view of Han (US Patent Application 2005/0108657; hereinafter Han) and Iwema et al. (US Patent Application 2004/0021647; hereinafter Iwema). 

As to dependent claim 8, Cheng and Matsui teach the display format determination apparatus of claim 1.
Han teaches in the same field of endeavor:
wherein the hierarchical patterns comprise a hierarchical pattern that includes first to nth layers that are respectively displayed on first to n“ display screens, where n is an integer greater than or equal to 2 [Para 0015 - only menu items belonging to the same menu level are displayed together in one screen picture],
It would have been obvious to one of ordinary skill in art, having the teachings of Cheng, Matsui and Han at the time of filing, to modify a method for presenting menu disclosed by Cheng and a genetic algorithm for optimizing hierarchical menus disclosed by Matsui to include the concept of displaying hierarchical menu in mobile communication terminal disclosed by Han to provide a menu display apparatus and method wherein a mobile communication terminal user can access all menus using only direction keys [Han, Para 0019].
One of the ordinary skill in the art wanted to be motivated to include the concept of displaying hierarchical menu in mobile communication terminal disclosed by Han to provide a menu display apparatus and method wherein a mobile communication terminal user can access all menus using only direction keys [Han, Para 0019].
Iwema teaches in the same field of endeavor:
an i layer includes a choice and a display item that indicates display of an (i+1)th display screen, where i is an integer from 1 to n-1 [Fig. 6A, Para 0049 -  Context menu 506 contains four choices identified by text: "Edit"; "Format"; "Undo"; and "Redo." These menu choices are merely examples for the purpose of illustrating this aspect of the invention, and other menu choices representing other actions could be implemented. Similarly, four choices are displayed so as not overly obscure the drawing, but more or fewer choices could be presented. As seen in FIG. 6A, two of the choices in context menu 506 have an indicator 508 showing that additional choices are available in a lower level menu],
the nth layer includes a choice [Fig. 6A, Examiner notes that the last layer without lower level of menus would only have choices], and
the processor is configured to execute the instructions to display an (i+1)" layer on the (i+ 1)th display screen when the display item that indicates the display of the (i+1)th display screen is selected [Fig. 6B, Para 0049 - selecting "Edit" causes display of lower level context menu 516. Menu 516 displays four menu choices (or options) which are logical extensions of the original menu choice ("edit"): "cut," "copy," "paste" and "delete."].
It would have been obvious to one of ordinary skill in art, having the teachings of Cheng, Matsui, Han and Iwema at the time of filing, to modify a method for presenting menu disclosed by Cheng and a genetic algorithm for optimizing hierarchical menus disclosed by Matsui and displaying hierarchical menu in mobile communication terminal disclosed by Han to include the concept of enhanced on-object context menus disclosed by Iwema to overcome a need for systems, methods and user interfaces that provide improved context menus for pen-based user input [Iwema, Para 0010].
One of the ordinary skill in the art wanted to be motivated to include the concept of enhanced on-object context menus disclosed by Iwema to overcome a need for systems, methods and user interfaces that provide improved context menus for pen-based user input [Iwema, Para 0010].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gorczowski et al. (US Patent Application 2010/0064258)  – teaches system and method for displaying a set of hierarchical menu items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176